Citation Nr: 1339101	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from August 22, 2008, to November 15, 2010.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD for the period beginning on November 15, 2010.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied an increased rating claim for PTSD and continued the Veteran's disability rating at 30 percent.  The RO also denied an increased rating claim for the Veteran's bilateral hearing loss and continued the Veteran's disability rating at 0 percent.  As new and material evidence was not received by the RO within one year of the October 2007 rating action that originally assigned the 30 percent rating, the February 2009 is the rating action on appeal.  A January 2012 rating decision increased the Veteran's PTSD disability rating to 70 percent, effective November 15, 2010, and continued the denial of an increased rating for the Veteran's bilateral hearing loss.  Although the Veteran received an increased rating for his PTSD, that grant does not represent a total grant of benefits sought, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  For the period prior to November 15, 2010, the Veteran's service-connected PTSD did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment were also not shown.  .

2.  For the period beginning on November 15, 2010, the Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  The Veteran's service-connected bilateral hearing loss has been manifested by hearing impairment during the entire appeal period no worse than level I in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for PTSD have not been met for any period prior to November 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter, sent in October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in November 2008 and November 2010.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31(2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as staging the ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Increased Rating- Factual Background PTSD

In November 2008, the Veteran was afforded a VA examination concerning his PTSD condition.  His orientation, affect, mood, communication, and concentration were all within normal limits.  There were no reports of panic attacks and no delusional history was revealed.  The examiner did not observe any hallucinations or obsessional rituals.  The examiner found that the Veteran's judgment, abstract thinking, and memory were all within normal limits, with an absence of suicidal or homicidal ideations.  The Veteran reported that he used alcohol once a week.

The examiner assigned the Veteran a GAF score of 60. 

The examiner remarked that the Veteran was able to live independently and did not have difficulty in performing activities of daily living.  The Veteran was found to have difficulty in establishing and maintaining effective work, school, and social relationships because he was usually attempting to keep to himself.  The Veteran reported having few friends or close family members.  

The examiner described the Veteran's current level of psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupation tasks.  Although generally, the Veteran was found to be functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner based the psychological description of the Veteran, on the exhibited symptoms of depressed mood, anxiety, and chronic sleep impairment.  

The examiner noted a review of the Veteran's medical records, specifically, those records concerning past diagnosis and prior treatments for mental disabilities. 

On November 15, 2010, VA afforded the Veteran an additional examination concerning PTSD.  The Veteran described symptoms of insomnia, nightmares, temper, anxiety, agitation, hypervigilence, flashbacks, and isolation.  The Veteran stated that these symptoms were severe in nature and continuous.  The Veteran reported that these symptoms affected his total daily functioning.  He reported that he had trouble sleeping and a history of violent behavior.  The Veteran was assigned a GAF of 53.

The Veteran stated the he was divorced and had children that he did not have contact with.  The Veteran reported that he had not worked in 7 years due to a back problem that is unrelated to his current mental disability.  The Veteran reported that he was using alcohol every day with the average intake of half a pint per day of alcoholic beverages.  

The examiner then conducted a mental status examination of the Veteran, at which time his orientation was found to be within normal limits and his appearance and hygiene were appropriate.  His affect was flattened with mood swings, anxiety, depressed mood, and impaired impulse control.  The examiner found that the Veteran's communication and speech were normal but that he displayed impaired attention and focus.  The Veteran reported panic attacks that occurred more than once per week, the examiner found that the Veteran experienced occasional delusions and intermittent hallucinations of hearing other talking, and there were no obsessive rituals or hallucinations.

Regarding the Veteran's thought process, the examiner found that he was able to understand directions and did not appear confused.  His judgment was impaired at times with decisions that he would later regret, his abstract thinking was abnormal, and his memory was impaired in a mild manner with regards to forgetting names, directions, and recent events.  

The examiner found the Veteran's level of psychiatric impairment were psychiatric symptoms that caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking, and mood.  The examiner reported that this finding was appropriate due to the Veteran's difficulty in adapting to stressful circumstances and difficulty maintaining effective family relationships.  

The November 2010 examiner noted a review of the Veteran's medical records, past counseling notes, and prior treatments for mental disabilities. 

Increase Rating- PTSD Analysis

Criteria for rating a disability due to a PTSD are found in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130 (2013). 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2013). 

For service-connected mental disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

Increased Rating Analysis PTSD- Period prior to November 15, 2010

The preponderance of the evidence applicable to the period prior to November 15, 2010, shows the disability due to the Veteran's PTSD did not approximate the criteria for a rating higher than 30 percent.

Prior to the November 15, 2010, the most probative evidence that the Veteran's PTSD did not approximate criteria in excess of 30 percent, is the November 2008 VA examination.  During that examination, the Veteran did not exhibit symptoms listed in the next higher criteria rating that affected his social and occupational impairment.  The Veteran was not found to have a flattened affect, no panic attacks were reported, and he showed no difficulty in understanding commands.  His speech was reported as normal and he showed no impairment of his short-term or long-term memory.  Also of note is the examiner's finding that his judgment and abstract thinking were normal.  Regarding the ability of the Veteran to maintain and establish social relations, the Veteran was in a relationship with a significant other, and had a mixed relationship with his children.  This is evidence that supports the examiners conclusion that the Veteran had the ability to establish and maintain social relationships which classified his criteria rating more closely with 30 percent rating rather than a 50 percent rating.  Moreover, the Veteran was assigned a GAF of 60 which indicative of moderate symptoms.  However, the Veteran did not display moderate symptoms of flattened effect, circumstantial speech, or panic attacks.  Therefore, the Board finds that prior to November 15, 2010, the Veteran did not exhibit symptoms indicative of a higher rating criteria for PTSD, and a disability rating higher that 30 percent was not warranted.

Similarly, during this period the Veteran primarily demonstrated depressed mood, anxiety, sleep impairment, and some difficulty in getting along with others, but otherwise none of the remaining criteria for a 70 percent rating are shown, and the symptoms that are demonstrated did not impact on employability enough on their own to warrant such a rating.  Id.  

With respect to the criteria for a 100 percent rating, the record for this period additionally does not at any point reflect symptoms consistent with total occupational and social impairment.  The Veteran has also not argued that he is unemployable due to his PTSD, and his familial relationships during this period are clearly inconsistent with a finding of total social impairment.  


Increased Rating Analysis PTSD- Period beginning November 15, 2010

The November 2010 VA examination report reveals that the Veteran's PTSD does not approximate the criteria for a 100 percent schedular rating under the General Formula.  The examiner assigned a GAF score of 53 which is indicative that his symptoms are not so severe as to render him totally impaired.  More importantly, the findings of the examiner are not consistent with the examples of symptoms or severity of symptoms provided under the 100 percent criteria rating.  

The Veteran did not display a gross impairment in thought process or communication.  For example , during the examination the Veteran's thought processes were found to be normal and he was able to understand directions.  He displayed no grossly inappropriate behavior and was found to be able to perform activities of daily living and personal hygiene, both of which were noted as normal by the examiner.  The Veteran's orientation was reported as normal was not found to be disoriented in any manner regarding time or place.  While the Veteran did exhibit some memory loss, that memory loss was limited to directions, names, and some recent events.  At no time did the Veteran display to the examiner memory loss that included forgetting the names of himself or of his close relatives.  Also of note is the examiner's report that the Veteran had a history of delusions and hallucinations.  These symptoms were found by the examiner to be occasional and intermittent, not of the persistent severity level which would have qualified the Veteran for the 100 percent criteria rating.  For these reasons, the Board concludes that the Veteran's PTSD does not approximate a criteria for a 100 percent rating.

The Veteran's representatives puts forth an argument that the Veteran's 70 percent disability rating for PTSD, effective on November 15, 2010, should be effective August 22, 2008 or August 22, 2007, based on the date the Veteran filed his claim.  

Generally, the effective date of an increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1)(2013) (providing that the effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later).  It is possible, however, that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  However, in this case, the evidence is clear that the Veteran did not qualify for a rating criteria higher that 30 percent for PTSD, until November 15, 2010, the date of the additional VA examination that showed the Veteran's symptoms had increased in severity enough to warrant an increased rating criteria of 70 percent for PTSD.  As discussed previously, the most probative evidence of the Veteran's severity of symptoms for PTSD before November 15, 2010, was the November 2008 VA examination which showed that the Veteran exhibited symptoms commiserate with a 30 percent rating for PTSD.  It was not until the additional November 2010 VA examination that facts warranted an increase in the Veteran's disability rating for PTSD.  

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for PTSD prior to November 15, 2010, and a rating in excess of 70 percent for PTSD on and after November 15, 2010.

The Board has not ignored evidence submitted by the Veteran in support of his claim, which consist of a lay statement provided by his former girlfriend dated August 2009.  His girlfriend reported that she was in a relationship with the Veteran for 2 months and during that time he exhibited strange behavior.  He was suspicious, argumentative, depressed, and physically abusive.  She additionally reported that he quit three jobs during their relationship because he did not like someone at his main office.  She also reported that he sold a $79,000 house for $3,000 because he thought it was possessed.  She described their relationship as being isolating and they had no social life.  

The Board finds that the examples of behavior the Veteran's girlfriend presented are behavior characteristics that were present in the November 2008 examination, and therefore would not have warranted the Veteran an increased rating for his PTSD.  From her statement, the Veteran was exhibiting symptoms of depression, anxiety, and suspiciousness, all of which are examples of symptoms within the 30 percent rating criteria for PTSD.  

The Board finds that the Veteran's girlfriend is a lay person and is competent to report observable symptoms she observes, such as mood swings and anger displayed by the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship the Veteran's symptoms and a psychological diagnosis is of a medically complex nature.  This diagnosis and analysis requires expert medical training, which the Veteran's girlfriend has not demonstrated she possesses.  Therefore, the Board finds that the Veteran's girlfriend is not competent to render an opinion as to whether the Veteran is delusional.

Moreover, in her statement, the Veteran's girlfriend states that she was in a relationship with the Veteran for only 2 months.  The Board finds that this short length of personal knowledge of the Veteran's behavior and the fact that the girlfriend is not competent to render a psychological opinion of the Veteran, gives her statement minimal probative value and is outweighed by the two VA examination reports of record.


Increased Rating Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  He contends that his bilateral hearing loss disability is more severe than rated.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 , Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2013).
Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2013).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent two VA audiological examinations.  The first examination occurred in November 2008 and revealed that the Veteran suffered from bilateral sensorineural hearing loss.  The Pure tone threshold, in decibels, was as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
70
80
LEFT
25
30
30
75
80

Pure Tone Threshold Averages were 51.25 for the right ear; and 53.75 for the left ear.  

Speech recognition ability on the Maryland CNC word list was 92 percent in the right ear, and 92 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the November 2008 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The Veteran was afforded a subsequent VA audiological examination in November 2010.  The Pure tone thresholds, in decibels are as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
75
70
LEFT
20
20
20
75
70

Pure Tone Threshold Averages were 48.75 for the right ear; and 46.25 for the left ear.  

Speech recognition ability on the Maryland CNC word list was 94 percent in the right ear, and 94 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the November 2010 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI. Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The VA audiologist also remarked that the condition on the Veteran occupation is not applicable because the claimant was not employed and the effect of the bilateral hearing loss on the Veteran's daily activities was difficulty hearing television and conversations.

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  Both the November 2008 and November 2010 audiological examinations show that while the Veteran has bilateral sensorineural hearing loss, his disability does not warrant a higher rating criteria when his audiological examination results are applied to VA regulations.  

The Board has also considered the statements made by the Veteran and his representative in which he asserted that his hearing loss disability has increased in severity.  A veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, and finds his statements that his hearing impairment has worsened over the years to be credible.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for his service-connected hearing disability.


Extraschedular Consideration and Other Matters

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 3.340, 4.16 (2013).  However, the Veteran has not stated and the evidence of record does not otherwise suggest that his depressive disorder or his hearing loss is sufficiently incapacitating as to prevent the Veteran from obtaining and maintaining a substantially gainful employment.  Rather, the evidence shows that the Veteran's inability to work is due to back injury unrelated to service.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised with respect to either increased rating claim.  38 C.F.R. §§ 3.340, 4.16 (2013).

The Board has also considered whether referral is warranted for consideration of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criteria for such an award are a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determining whether justice requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the Board finds that all of the experienced symptoms of the Veteran's PTSD and hearing loss are contemplated by the schedular criteria.  38 C.F.R. §§ 4.85; 4.130 (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported anxiety, depression, mood swings, memory problems, panic attacks, and difficulty in social and work relationships.  In terms of the Veteran's bilateral hearing loss, he had reported trouble understanding conversations.  All of those symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate the different levels of severity that the Veteran is currently experiencing.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating in excess of 30 percent prior to November 15, 2010 and in excess of 70 percent beginning on November 15, 2010 for PTSD.  The Board also finds that the preponderance of the evidence is against the Veteran's claim of entitlement of an increased rating in excess of 0 percent for bilateral hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 15, 2010, is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD for the period beginning on November 15, 2010, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


